Citation Nr: 1048009	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  06-24 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent from 
May 6, 2005, to February 21, 2006; in excess of 30 percent from 
February 22, 2006, to May 28, 2008; and in excess of 50 percent 
from May 29, 2008, forward, for posttraumatic stress disorder 
(PTSD) with depression.  

2.  Entitlement to an initial compensable evaluation for 
onychomycosis of the bilateral great toenails and right fifth 
toenail.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
prior to February 5, 2009.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law



WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Wife


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971, 
including service in the Republic of Vietnam from September 1969 
to September 1970.  His decorations include the Combat 
Infantryman Badge. 
 
This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana, which granted service connection for PTSD with 
depression, assigning a 10 percent evaluation effective May 6, 
2005; and granted service connection for onychomycosis of the 
bilateral great toenails, assigning a noncompensable evaluation 
effective May 6, 2005.  Thereafter, in January 2007, the RO 
increased the Veteran's disability rating for PTSD with 
depression to 30 percent, effective November 28, 2006.

When this case was initially before the Board in May 2008, the 
Board denied the Veteran's claims for entitlement to an initial 
rating for PTSD with depression in excess of 10 percent prior to 
November 28, 2006; entitlement to an rating for PTSD with 
depression in excess of 30 percent from November 28, 2006, 
forward; and entitlement to an initial compensable evaluation for 
onychomycosis of the bilateral great toenails.  The Veteran 
appealed the Board's May 2008 decision to the United States Court 
of Appeals for Veterans Claims (Court), which, in a March 2009 
order, granted the parties' joint motion for remand, vacating the 
Board's May 2008 decision in part, and remanding the case for 
compliance with the terms of the joint motion.  When this case 
was again before the Board in May 2009, it was remanded for 
further development.  

Subsequently, in an August 2009 rating decision, the RO granted 
the Veteran an effective date of February 22, 2006, for the 
assignment of a 30 percent disability rating for PTSD with 
depression; and increased the Veteran's disability rating for 
PTSD with depression to 50 percent, effective May 29, 2008.  As 
such, the Veteran's PTSD with depression claim is as stated on 
the cover page.   

The Board notes that, in its August 2009 rating decision, the RO 
also granted entitlement to a TDIU, effective February 5, 2009.   
Significantly, however, the Veteran maintains that he has been 
unable to maintain gainful employment as a result of his service-
connected disabilities, and in particular his service-connected 
PTSD, since he first filed his claim for service connection in 
May 2005.  See May 2009 statement from the Veteran's 
representative.  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when evidence of unemployability is 
presented in cases such as this, the issue of whether a TDIU will 
be assigned should be handled during the determination of the 
initial disability rating assigned at the time disabilities are 
determined to be service connected.  See Rice v. Shinseki, 22 
Vet. App. 447, 452-53 (2009).  In this regard, in Rice, the Court 
determined that there is no freestanding claim for TDIU.  Id. at 
451.  Rather, a claim for TDIU is considered part and parcel of 
the claim for benefits for the underlying disability.  Id. at 
453-54.  Therefore, in considering the initial rating issues on 
appeal, the Board finds that the issue of entitlement to a TDIU 
prior to February 5, 2009, is also currently before the Board, 
and as such, the issues are as stated on the cover page.  

Finally, the Board notes that, in April 2007, the Veteran 
testified at a hearing before a Veterans Law Judge; however, this 
judge is no longer with the Board.  Accordingly, in April 2010, 
the Veteran was notified that the Veterans Law Judge that 
conducted his April 2007 hearing is no longer with the Board.  
Later that month, the Veteran's representative responded that the 
Veteran did not wish to appear at a hearing before a different 
Veterans Law Judge.  See 38 C.F.R. § 20.707.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

At the outset, the Board notes that, during psychiatric treatment 
with Dr. Christine King in May 2009, the Veteran reported that he 
had filed for Social Security Administration (SSA) disability 
benefits.  To date, however, a complete copy of the Veteran's SSA 
records has not been associated with the claims file.  In this 
regard, the Board notes that the possibility that SSA records 
could contain evidence relevant to the claim cannot be foreclosed 
absent a review of those records.  As such, this case must be 
remanded to obtain these records.  38 C.F.R. § 3.159(c)(2) 
(2009); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

In regard to his claim for an increased rating for onychomycosis, 
the Board acknowledges that the Veteran was afforded VA skin 
examinations in November 2005, November 2006, and June 2009.  
Significantly, however, while the June 2009 VA examiner noted 
that the Veteran denied current use of corticosteroid or other 
immunosuppressive drug, he did not indicate whether, based on his 
review of the claims file, there was any evidence that the 
Veteran had been required to undergo any systemic therapy, such 
as use of corticosteroids or other immunosuppressive drugs, for 
his onychomycosis.   Similarly, while the November 2006 VA 
examiner noted that the Veteran's onychomycosis had previously 
been treated with Lamisal, she did not indicate whether such 
treatment constituted intermittent systemic therapy.  Moreover, 
while both the November 2006 and June 2009 VA examiners reported 
that the Veteran's onychomycosis affected less than 0.01 percent 
of his total body surface, none of the examiners has provided 
information regarding what percentage of the Veteran's "exposed 
areas affected" is impacted by this condition.  Accordingly, 
because the November 2005, November 2006, and June 2009 VA 
examiners did not address all of the pertinent manifestations of 
the Veteran's skin condition, these examination reports are not 
adequate for rating purposes.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994) (holding that a VA examination must contain 
reference to the pertinent criteria to be adequate); Hayes v. 
Brown, 9 Vet. App. 67, 73 (1996) (holding that where a medical 
examination does not contain sufficient detail to decide the 
claim on appeal, the Board must return the report as inadequate 
for evaluation purposes).  As such, this matter must be remanded 
in order to obtain schedule the Veteran for an additional 
examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(stating that once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided).   

Additionally, on remand, all relevant private and VA treatment 
records should be obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  In this regard, the Board notes that the Veteran has 
been undergoing fairly consistent treatment for his PTSD from the 
Golden Triangle Community Mental Health clinic; however, records 
from his treatment dated since June 2008 have not been associated 
with the claims file.  Similarly, the Veteran has received fairly 
consistent treatment for his PTSD from Dr. Christine King; 
however, records from his treatment dated since July 2009 have 
not been associated with the claims file.  Additionally, the 
record reflects that the most recent VA treatment records 
associated with the claims file are dated in August 2009.  

Finally, the Board finds that, on remand, the Veteran should also 
be afforded a new VA psychiatric examination to determine the 
current severity of his PTSD with depression.  In this regard, 
the Board points out that the Veteran was last provided with a VA 
psychiatric examination in June 2009.  However, this examination 
report is now over a year old and does not contemplate the 
Veteran's additional VA and private treatment to date or his 
recent contentions regarding the severity of his symptomatology.  
As such, once the foregoing development has been accomplished, 
the Veteran should be provided a contemporaneous VA examination 
to assess the current nature, extent, and severity of his PTSD.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Moreover, 
the Board finds that, because the Veteran has submitted evidence 
indicating that he has been unemployable since he first filed his 
claim in May 2005, VA must obtain a medical opinion addressing 
whether it is at least as likely as not that the Veteran's 
service-connected disabilities, and particularly, his PTSD, have 
rendered him unable to secure or follow a substantially gainful 
occupation since he initially filed his claim in May 2005.  See 
38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 524, 
538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment with 
respect to all private health care 
providers who have treated his PTSD, 
depression, and/or onychomycosis, to 
specifically include treatment records 
from 1) Golden Triangle Community Mental 
Health, dated since June 2008, and 2) Dr. 
Christine King, dated since July 2009.  
Following the receipt of any necessary 
authorizations from the Veteran, attempt 
to obtain any medical records identified 
by the Veteran.  If these records are not 
available, request that Golden Triangle 
Community Mental Health and Dr. King 
provide a negative reply.  

2.  Make arrangements to obtain copies of 
all documents or evidentiary material 
pertaining to the Veteran's application(s) 
for SSA disability benefits.   If these 
records are not available, a negative 
reply must be provided.

3.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records 
regarding his PTSD with depression and 
onychomycosis from the VA Medical Center 
in Fort Harrison, Montana, dated since 
August 2009. 

4.  After the foregoing development has 
been completed, schedule the Veteran for a  
VA skin examination during an active phase 
of his condition, i.e., during the summer.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  

The examiner should identify and describe 
in detail all residuals attributable to 
the Veteran's service- connected 
onychomycosis.

The examiner should describe what 
percentage of the Veteran's exposed areas 
affected (i.e., his feet) are impacted by 
his onychomycosis.    

The examiner should describe what 
percentage of the Veteran's entire body is 
impacted by his onychomycosis.    

The examiner should also state whether or 
not the Veteran's onychomycosis has 
required systemic therapy, such as the use 
of corticosteroids or other 
immunosuppressive drugs, and if so, when 
and for how long.  

The examiner should state whether there 
are any scars which are superficial, 
unstable (frequent loss of covering of 
skin), or painful on examination.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.

5.  Schedule the Veteran for a VA 
psychiatric examination.  The claims folder 
should be made available to and reviewed by 
the examiner.  All indicated studies and 
tests should be performed.  

Following examination of the Veteran, the 
examiner should identify what symptoms, if 
any, the Veteran currently manifests or has 
manifested in the recent past that are 
attributable to his service-connected PTSD 
with depression.  The examiner must conduct 
a detailed mental status examination.

The examiner must also discuss the effect, 
if any, of the Veteran's PTSD with 
depression on his social and industrial 
adaptability.  The examiner should assign a 
Global Assessment of Functioning (GAF) score 
for the Veteran's PTSD with depression 
consistent with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition 
(DSM-IV) and explain the significance of the 
score.

The examiner should also provide an opinion 
with respect to whether the Veteran's 
service-connected disabilities (i.e., PTSD 
with depression; diabetes mellitus, Type 2; 
bilateral hearing loss; tinnitus; residuals 
of malaria; and onychomycosis) rendered him 
unable to secure or follow a substantially 
gainful occupation from May 2005 to February 
2009.   In making this determination, 
consideration may be given to the Veteran's 
level of education, special training, and 
previous work experience, but factors such 
as age or impairment caused by nonservice-
connected disabilities are not to be 
considered.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.

6.  After completion of the above, review 
the examination reports.  If the requested 
examinations do not include adequate 
responses to the specific opinions 
requested, the reports must be returned to 
the examiners for corrective action.

7.  Finally, readjudicate the Veteran's 
claims on appeal.  If the claims remain 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

